Case 1:19-cv-01945-CFC Document 28 Filed 03/25/21 Page 1 of 3 PageID #: 954




              IN THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF DELAWARE

VOICEAGE EVS LLC,                     )
                                      )
               Plaintiff,             )
                                      )
          v.                          ) C.A. No. 19-1945 (CFC)
                                      )
HMD GLOBAL OY,                        )
                                      )
               Defendant.             )
____________________________________ )
                                      )
VOICEAGE EVS LLC,                     )
                                      )
               Plaintiff,             )
                                      )
        v.                            ) C.A. No. 20-810 (CFC)
                                      )
LENOVO HOLDING COMPANY, INC.,         )
LENOVO (UNITED STATES) INC.,          )
MOTOROLA MOBILITY HOLDINGS,           )
LLC and MOTOROLA MOBILITY LLC,        )
                                      )
               Defendants.            )
                                      )
                                      )
VOICEAGE EVS LLC,                     )
                                      )
               Plaintiff,             )
                                      )
        v.                            ) C.A. No. 20-1061 (CFC)
                                      )
APPLE INC.,                           )
                                      )
               Defendant.             )
_____________________________________ )


                                   -1-
 Case 1:19-cv-01945-CFC Document 28 Filed 03/25/21 Page 2 of 3 PageID #: 955




                           NOTICE OF SERVICE

      PLEASE TAKE NOTICE that on March 25, 2021, the following documents

were served on the persons listed below in the manner indicated:

      1. Defendants’ Interrogatories regarding Jurisdiction (Nos. 1-9)

      2. Defendants’ Request for Production of Jurisdictional Documents (Nos. 1-
         30)

       BY EMAIL
       Brian E. Farnan                        Christopher A. Seidl
       Michael J. Farnan                      Benjamen C. Linden
       FARNAN LLP                             Rajin S. Olson
       919 N. Market Street, 12th Floor       ROBINS KAPLAN LLP
       Wilmington, DE 19801                   800 LaSalle Avenue, Suite 2800
       (302) 777-0300                         Minneapolis, MN 55402
       bfarnan@farnanlaw.com                  (612) 349-8500
       mfarnan@farnanlaw.com                  cseidl@robinskaplan.com
                                              blinden@robinskaplan.com
       Li Zhu                                 rolson@robinskaplan.com
       ROBINS KAPLAN LLP
       2440 W El Camino Real, Suite 100       Annie Huang
       Mountain View, CA 94040                ROBINS KAPLAN LLP
       (650) 784-4040                         399 Park Avenue, Suite 3600
       lzhu@robinskaplan.com                  New York, NY 10022
                                              (212) 980-7400
                                              ahuang@robinskaplan.com
Case 1:19-cv-01945-CFC Document 28 Filed 03/25/21 Page 3 of 3 PageID #: 956




                                        /s/ Nathan R. Hoeschen
OF COUNSEL:                             John W. Shaw (No. 3362)
William J. McCabe                       Nathan R. Hoeschen (No. 6232)
Matthew J. Moffa                        SHAW KELLER LLP
PERKINS COIE LLP                        I.M. Pei Building
1155 Avenue of the Americas             1105 North Market Street, 12th Floor
22nd Floor                              Wilmington, DE 19801
New York, NY 10036-2711                 (302) 298-0700
(212) 262-6900
                                        jshaw@shawkeller.com
                                        nhoeschen@shawkeller.com
                                        Attorneys for Defendant HMD Global
Dated: March 25, 2021
                                        Oy
